Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 16/073558 
    
        
            
                                
            
        
    

Parent Data16073558, filed 07/27/2018 is a national stage entry of PCT/US17/15352 , International Filing Date: 01/27/2017PCT/US17/15352 Claims Priority from Provisional Application 62289050, filed 01/29/2016

Final Office Action


Status of claims: 
Claims 1, 2, 8, 52, 94-97, and 100-111 are pending.
No amendments were filed.
 No claim is allowed. 













Elected Species:

Previously, in response to restriction requirement filed on 09/17/2019 Applicants elected the Tazemetostat elected as the specific inhibitor compound:
(a) compound of formula V tazemetostat is disclosed in [0286], 
(b) PARP inhibitor olaparib. 
Support for the elected species appears in the specification, in paragraphs [O05] andl [Q78). Claims 1, 2, 8, 13, 14, 82-34, and 94-105 read on the clected species.
    PNG
    media_image1.png
    192
    217
    media_image1.png
    Greyscale

Olaparib was elected as the specific second agent. Support for the elected species appears in the specification, paragraph (O30). Claims 1, 2,8) 13, 14, 33-34 and 94-]05

35 U.S.C. 112 (pre-AIA ), first paragraph

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 8, 52, 94-97, and 100-111 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:  

Instant specification does not describe the invention as claimed.  Amended claims are drawn to treatment of ovarian or breast cancer by the combination of (a) the compounds of formula V and (b) a therapeutically effective amount of PARP inhibitor. Claim 1, as amended recites a method for treating ovarian cancer or breast cancer comprising administering to a subject in need thereof a compound of Formula V and a PARP inhibitor is not fully described.   Claim 1 as amended (Complete claim not copied here). 
Specification does not describe the claimed invention.
Claims are drawn to specific PARP inhibitor olaparib and iniparib, which includes elected PARP inhibitor. However, the combination with the compound of formula V is not described.  Treatment of cancer cannot be predicted yet by using various type and class of compounds and their combination. 

Specification does not clearly describe the combination of elected invention.  In examples 1 and 2, as presented in [0376] and [0377] combination of tazemetostat and a second agent is described.  No specific second agent was used including elected species.   
Specification describes that “In certain embodiments of the methods of the disclosure, and particularly those embodiments in which the cancer is breast cancer, the second agent may be a PARP inhibitor. Exemplary second agents that may be a PARP inhibitor include, but are not limited to, iniparib and olaparib. “[0044].
EXAMPLE 1 (Breast cancer)
In regards to breast cancer instant specification describes in [0389] to [0392] methods: Studies were performed using breast cancer cell lines in vitro to evaluate the anti-proliferative effect of combinations of tazemetostat and a second agent.  (No specific second agent was tested)
EXAMPLE 2  (Ovarian cancer)
 In regards to ovarian cancer, instant specification describes in [0393] and [0395] methods: Studies were performed using ovarian cancer cell lines in vitro to evaluate the anti-proliferative effect of combinations of tazemetostat and a second agent. (No specific second agent in combination was tested).
Representative compounds are listed in table 1 [0188] and [0189] which contains hundreds of compounds.  There is no description of the claimed invention. 
In regards to PARP inhibitor in combination with compounds of claims 
Tables A and B [0098] contains large number of drugs and their effects on various cell lines.  Invention as claimed in not described. 
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time The purpose of the written description requirement is to ensure that the scope of the right to exclude and does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.

To satisfy the written description requirement, the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.   The applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent.  Such disclosure need not recite the claimed invention in haec verba, but it must do more than merely disclose that which would render the claimed invention obvious.   
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for research, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.  The written description requirement is not satisfied by "the appearance of mere indistinct words in a specification or a claim, even an original claim. 
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
In written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.   However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.  
The written description requirement must be applied in the context of the particular invention and state of the knowledge. See Capon, 418 F.3d at 1358 ("The written description requirement must be applied in the context of the particular invention and state of the knowledge."). It further states that “We have articulated a variety of factors to evaluate the adequacy of the disclosure supporting "generic claims to biological subject matter." Id. at 1359. These factors include "the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue." Id”.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 52, 94-97, and 100-111 are rejected under 35 U.S.C. 103 as being unpatentable over Weil et al.(Curr Probl Cancer. 2011 Jan–Feb; 35(1): 7–50.doi: 10.1016/j.currproblcancer.2010.12.002, 892 dated 06/13/2021), Keilhack et al. (WO 2015/195848, IDS dated 01/25/2019) and  Konstantinopoulos et al. (Volume 133, Issue 3, June 2014, Pages 599-606, Gynecologic Oncology).  892 dated 06/13/2021).
 These reference teach the combination of Olaparib (AZF 281, KU-0059436), Iniparib (BSI201) and tazemetostat which embraces Applicants claimed invention. See the entire document

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Weil et al. teaches PARP inhibitors for the treatment of ovarian and breast cancer. Poly (ADP-ribose) polymerase (PARP) inhibitors have raised recent excitement because of the activity reported in triple negative breast cancer (TNBC) with iniparib (BSI 201) and BRCA 1 or 2 associated ovarian or breast cancer with olaparib (AZ 2281). This class of agents is thought to augment cytotoxic therapy without increasing side effects and to kill cancer cells with DNA repair defects as a single agent. The genomic instability of some tumor cells allows PARP inhibitors to have selectivity for the tumor cells over normal cells. (Introduction, 1st para).
Weil teaches specifically PARP inhibitors in the treatment of breast and ovarian cancers. (Last line of introduction).
Olaparib is an oral PARP inhibitor and has been extensively evaluated in BRCA tumors (See Olaparib Fig. 10). It is the first PARP inhibitor to show activity in BRCA-related ovarian and breast cancers. It is been tested in combination with DNA damaging agents. 
Figure 10
Olaparib (AZD 2281, KU-0059436) AstraZeneca

Iniparib (BSI 201, NSC-746045; IND-71677) 
Iniparib, also known as BSI 201, 4-iodo-3-nitrobenzamide, is an irreversible inhibitor of PARP1 (Fig. 11). Iniparib is given intravenously twice a week. It is the first PARP inhibitor to show survival advantage with TNBC and has entered phase III testing.


    PNG
    media_image2.png
    248
    457
    media_image2.png
    Greyscale

Open in a separate window
Figure 11
Iniparib (BSI 201, NSC-746045; IND-71677) 

Weil teaches olaparib single agent study, 100 mg was not as efficacious as the 400 mg dose. From the report 100 mg of olaparib inhibited PARP. This finding suggests that other mechanisms of action may be responsible for the difference in activity between the two dose levels. Weil et al. further teaches that it may also lead to FDA approval of one or more of these agents for use in the treatment of breast, ovarian and other cancers. (Last paragraph Introduction)  See figures 1-3. 
In regards to claims 1, 8, 14, 52, 54, 94-98, and 100-111, Weil et al. teaches treatment o201). (Introduction).  It teaches that Olaparib is the first OARP inhibitor which showed activity in BRCA-related ovarian and breast cancers.  It teaches combination with other chemotherapeutic agents. (See page 13 of the reference). In regards to breast cancer Weil teaches treatment of breast cancer by Olaparib.  It teaches dosages. It teaches combination of other agents. (Page 15, 1st 3 paras).In regards 1, 8, 14, 54, 106 and 107, Weil teaches iniparib (BSI 201), as PARP1 inhibitor. In regards to claim 108, Weil teaches its MTB and phase II studies.  (See 4 and 5th para on page 15 and 1st 2 para on page 16)).  See Weil more about breast cancer and ovarian cancer by these compounds see details on page 7-10. Weil et al. teaches that the most common chemotherapy combinations are with tazemetostat. (3rd para on page 20).Therefore, Weil et al. teaches the combination of tazemetostat (Compound of claim 1 elected species of formula V) and its combination with Olaparib (elected species of PARP) for treatment of breast and ovarian cancer. It would have been obvious to one skilled in the art at the time the invention was filed to combine tazemetostat with olaparib for treatment of breast cancer or ovarian cancer as taught by the Weil et al with reasonable expectation of success. Weil et al. teaches that the most common chemotherapy combinations are temozolomide.  See table 1.

    PNG
    media_image3.png
    484
    693
    media_image3.png
    Greyscale

Therefore, Weil et al. teaches the combination of temozolomide (Compound of claim 1 elected species of formula V) and its combination with Olaparib (elected species of PARP) for treatment of breast and ovarian cancer.
It would have been obvious to one skilled in the art at the time the invention was filed to combine temozolomide with olaparib for treatment of breast cancer or ovarian cancer as taught by the Weil et al with reasonable expectation of success for breast and 
Ovarian cancer by olaparib (AZ 2281, KU-0059436), iniparib (BSI 201). (Last para of introduction).  It teaches that Olaparib is the first OARP inhibitor which showed activity 
in BRCA-related ovarian and breast cancers.  It teaches combination with other chemotherapeutic agents. (See page 13 of the Weil et al. reference). 
In regards to breast cancer Weil teaches treatment of breast cancer by Olaparib.  It teaches dosages. It teaches combination of other agents. (Page 15, 1st 3 paras). 
 
In regards 1, 8, 14, 52, 106 and 107-111, Weil teaches iniparib (BSI 201), as PARP1 inhibitor. 
In regards to claim 108, Weil teaches its MTB and phase II studies.  (See 4 and 5th para on page 15 and 1st 2 para on page 16)).  
	See Weil more about breast cancer and ovarian cancer by these compounds see details on pages 7-10. 
Weil et al. teaches that the most common chemotherapy combinations are with temozolomide. ((3rd para line 3 on page 20).  Weil further teaches combination of temozolomide with olaparib. (Lines 4-5, 3rd para on page 20).  Weil et al. teaches iniparib (BSI 201), same dose of BSI 201 had been used with various chemotherapy. (Lines 7-8, page 20)
Weil et al. teaches the combination of temozolomide (elected species of formula V) and its combination with Olaparib (elected species of PARP) for the treatment of breast and ovarian cancer.
It would have been obvious to one skilled in the art at the time the invention was filed to combine temozolomide with olaparib for treatment of breast cancer or ovarian cancer as taught by the Weil et al with reasonable expectation of success.
Weil et al. teaches that the most common chemotherapy combinations are temozolomide. ((3rd para on page 20).
Therefore, Weil et al. teaches the combination of temozolomide (Compound of claim 1 elected species of formula V) and its combination with Olaparib (elected species of PARP) for treatment of breast and ovarian cancer.
It would have been obvious to one skilled in the art at the time the invention was filed to combine temozolomide with olaparib for treatment of breast cancer or ovarian cancer as taught by the Weil et al with reasonable expectation of success.

Ascertaining the differences between the prior art and the claims at issue.
(MPEP §2141.012)
	
In regards to claims 1, 8, 52, 94,-97, 100-111, Weil et al. teaches the combination of temozolomide (tazemetostat (EPZ- 6438 E7438), compound of claim 1 elected species of formula V) and its combination with olaparib (elected species of PARP) for treatment of breast and ovarian cancer.

Weil does not explicitly teach the amounts tazemetostat (EPZ- 6438 E7438) as instantly claimed 100mg to 1600 mg.  

In regards to claims 1, Keilhack, Heike teaches EZH2 inhibitor is EPZ-6438 (tazemetostat), is a selective inhibitor of the histone methyl transferase EZH2 (see claim 14) having the following formula:

    PNG
    media_image4.png
    334
    591
    media_image4.png
    Greyscale

or a pharmaceutically acceptable salt thereof.[024].  See the abstract.EPZ-6438 and its pharmaceutically acceptable salt, Clinical trials shows its safety and efficacy. [058]. 
Tazemetostat (EPZ-6438)
In regards to claim 2, Keilhack, Heike teaches EZH2 inhibitor is administered to the subject at a dose of approximately 100 mg to approximately 3200 mg daily [025].   It teaches EZH2 inhibitor is administered to the subject at a dose of approximately 100 mg BID to approximately 1600mg BID. [026] and a dose of approximately 100 mg BID, 200 mg BID, 400 mg BID, 800 mg BID, or 1600 mg BID. [027] and [059], and [0163].  See also claims 15-118 for more about amounts daily or others. 
In regards to claim 1, "therapeutically effective amount", refers to an amount of a pharmaceutical agent to treat, ameliorate, or prevent an identified disease or condition, or to exhibit a detectable therapeutic or inhibitory effect. The effect can be detected by any assay method known in the art. The precise effective amount for a subject will depend upon the subject's body weight, size, and health; the nature and extent of the condition; and the therapeutic or combination of therapeutics selected for administration. It teaches that the therapeutically effective amount of each pharmaceutical agent used in combination will be lower when used in combination in comparison to monotherapy with each agent alone. Such lower therapeutically effective amount could afford for lower toxicity of the therapeutic regimen). [087]. [093], [094].
It can be administered to humans [095].In regards to EZH3=2 inhibitor, it teaches various doses. [0104], [0105].
It teaches in certain cases prior therapy is needed which can be monotherapy.  [0117] and [0118].  The method of administration and dosage are taught. [0112] and [0113]-[0015]. 
The treatment and doses depends on patient’s condition.  A person skilled in the art would find the appropriate dosing, amounts, timings as well as method of administration seeing the severity of disease and patient’s condition.  

Konstantinopoulos et al was added because Suberoylanilide hydroxamic acid (SAHA) enhances olaparib activity by targeting homologous recombination DNA repair in ovarian cancer.  Since the “comprising in claim 1 allows other ingredients can be added.  
 Konstantinopoulos et al teaches that the histone deacetylase inhibitor, Suberoylanilide hydroxamic acid (SAHA), can sensitize HR-proficient ovarian cancer cells to the PARP AZD-2281 (olaparib).  See the abstract. 
SAHA combined with olaparib induced apoptosis and pH2AX expression to a greater extent than either drug alone. Olaparib reduced cell viability at increasing concentrations and SAHA enhanced these effects in 4 of 5 cell lines, including BRCA1 null and wild-type cells, in vitro and in SKOV-3 xenografts in vivo. (Results).  
It provides preclinical rationale for targeting DNA damage response pathways by combining small molecule PARP with HDACi as a mechanism for reducing HR efficiency in ovarian cancer. (Conclusion).
Therefore, the invention as claimed would have been obvious to one skilled in the art at the time the invention was filed.  

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to administer the combination of tazemetostat (EPZ-6438 E7438) in combination with Olaparib or iniparib because Weil et al teaches combination of both tazemetostat in combination with Olaparib or iniparib for treatment of ovarian and breast cancer. In addition Keilhack was added which teaches the same combination and teaches the advantages and safety. It also teaches doses and therapeutically effective amounts. 
It would have been obvious to one skilled in the art at the time the invention was filed to treat metastatic ovarian and breast cancer in combination with tazemetostat and Olaparib or iniparib with reasonable expectation of success.
Weil et al. teaches Weil teaches combination of temozolomide with olaparib. (3rd para on page 20).  (Lines 4-5, iniparib (BSI 201), same dose of BSI 201 had been used with various chemotherapy. (Lines 7-8, page 20)Weil et al. teaches the combination of temozolomide (elected species of formula V) and its combination with Olaparib (elected species of PARP) for the treatment of breast and ovarian cancer.
It would have been obvious to one skilled in the art at the time the invention was filed to combine temozolomide with olaparib for treatment of breast cancer or ovarian cancer as taught by the Weil et al with reasonable expectation of success.
Weil et al. teaches that the most common chemotherapy combinations are temozolomide. ((3rd para on page 20).
Therefore, Weil et al. teaches the combination of temozolomide (Compound of claim 1 elected species of formula V) and its combination with Olaparib (elected species of PARP) for treatment of breast and ovarian cancer.
In regards to claims 1, Keilhack, Heike teaches EZH2 inhibitor is EPZ-6438 (tazemetostat), is a selective inhibitor of the histone methyltransferase EZH2 (see claim 14) or a pharmaceutically acceptable salt thereof .[024].  See the abstract.EPZ-6438 and its pharmaceutically acceptable salt.
Keilhack provides further motivation to use tazemetostat because it teaches that in clinical trials shows its safety and efficacy. [058]. 
Tazemetostat (EPZ-6438)
One skilled in the art would apply the teachings of Keilhack, to select an amount of EZH2 inhibitor to  administered to the subject at a dose of approximately 100 mg to approximately 3200 mg daily [025].   It teaches EZH2 inhibitor is administered to the subject at a dose of approximately 100 mg BID to approximately 1600mg BID. [026] and a dose of approximately 100 mg BID, 200 mg BID, 400 mg BID, 800 mg BID, or 1600 mg BID. [027] and [059], and [0163].  See also claims 15-118 for more about amounts daily or any other as needed. 
A person skilled in the art would consider applying the teachings of Konstantinopoulos et al because suberoylanilide hydroxamic acid (SAHA) enhances olaparib activity by targeting homologous recombination DNA repair in ovarian cancer.  Since the “comprising” in claim 1 allows other ingredients can be added.  
 Konstantinopoulos et al teaches that the histone deacetylase inhibitor, Suberoylanilide hydroxamic acid (SAHA), can sensitize HR-proficient ovarian cancer cells to the PARPi AZD-2281 (olaparib).  Olaparib reduced cell viability at increasing concentrations and SAHA enhanced these effects in 4 of 5 cell lines, including BRCA1 null and wild-type cells, in vitro and in SKOV-3 xenografts in vivo. (Results).  It provides preclinical rationale for targeting DNA damage response pathways by combining small molecule PARPi with HDACi as a mechanism for reducing HR efficiency in ovarian cancer. (Conclusion).
Therefore, the invention as claimed would have been obvious over the cited references to one skilled in the art at the time the invention was filed for the reasons cited above
The proper analysis is whether the claimed invention would have been obvious to one skilled in the art after consideration of all the facts.”   After weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).
It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to use combination It would have been obvious to one skilled in the art with reasonable expectation of success at the time the invention was filed.  Administration timings, doses, duration is considered obvious to those of ordinary skill in the art would have been readily optimized effective dosages and concurrent administration regimens as determined by good medical practice and the clinical condition of the individual patient. Determination of the appropriate dosage, amounts and amounts in combination for treatment involving each of the above mentioned formulations of specific compounds as in claim 1 would have been routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation, especially in light of the dosage information disclosed prior art and depending on variety of factors including the severity of the condition to be treated, the desired effect, possible of adverse reaction, and individual patient including age, sex, body weight, etc.  The dosage is also adjusted by severity of the disease.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  See In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  See In re Fracalossi 215 USPQ 569 (CCPA 1982).
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a). 

Response to Remarks
Applicants response filed on 09/16/2021 is acknowledged.  No amendments were filed. In regards to example 1, [0373] this example disclose treatment of breast cancer by a combination of tazemetostat (EZH2 inhibitor) and a second agent.
In examples 1 and 2 second agent is not disclosed.   
Therefore, the specification does not convey to a skilled artisan that, at the time the application was filed, the Applicant was in possession of the subject matter of claimed invention.  


    PNG
    media_image5.png
    402
    667
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    263
    654
    media_image6.png
    Greyscale

Applicants argue that Examiner may have mischaracterized the compounds.  Examiner respectfully disagrees because the specification contains 2 examples. For Applicants convenience Examiner copied the examples disclosed in the specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628